Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed on 03/23/21 has been fully considered and made of record in the instant application. By this amendment, claims 2, 11 and 24-32 are cancelled; claims 1, 3-10 and 12-23 are pending in the application.

Reasons for Allowance

Claims 1, 3-10 and 12-23 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1, 6 and 21. Specifically, the combination of a semiconductor package comprising: a frame disposed on the connection structure and having a through-hole; a semiconductor chip disposed in the through-hole on the connection structure and having a connection pad facing the connection structure; a passive component disposed on the frame; a first encapsulant covering at least a portion of the semiconductor chip and a second encapsulant covering at least a portion of the passive component; and a wiring layer disposed on an upper surface of the frame, wherein the passive component is surface-mounted on the wiring layer (claim 1); or the combination of the semiconductor package comprising: a passive component disposed on the frame; a first encapsulant covering at least a portion of the semiconductor chip and a second encapsulant covering at least a portion of the passive component; and 

The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THERESA T DOAN/Primary Examiner, Art Unit 2814